Citation Nr: 1631229	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-12 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection of reflex sympathetic dystrophy of the right lower extremity.

2. Entitlement to service connection of a right pelvic deficiency, to include as secondary to the Veteran's service connected low back strain.


REPRESENTATION

Veteran represented by:	Richard A. Rhea, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1989 to June 1990 and from May 2000 to May 2001 and from September 2004 to March 2005.

The Veteran's claims arise from May 2011 and April 2013 rating actions by the Department of Veterans Affairs (VA) RO in Montgomery, Alabama.  

In March 2016 the Veteran testified before the undersigned as part of a hearing held via video teleconference.  A transcript of that hearing has been associated with the claims file.  In addition to this hearing before a Member of the Board, the Veteran has also testified before a decision review officer in September 2014.  A transcript of that hearing has also been associated with the claims file.  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's Claims Assistance Act of 2000 (VCAA), requires that VA satisfy certain duties in adjudicating a claim for benefits.  Among these duties is the requirement that VA provide the Veteran with a medical examination of the claimed condition when the evidence in the record contains competent evidence that the Veteran currently has the claimed disability, which may be associated with the Veteran's service, but does not contain sufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1-2).

The record contains statements from the Veteran's private treatment provider which indicate that he has been diagnosed with RSD, and there is radiographic evidence of the Veteran's hips which have found degenerative changes in the Veteran's right hip.  The Veteran contends these are related to a right leg injury documented in service.  

The Veteran's RSD has never been medically examined by the VA.  Therefore, the Veteran's claim for service connection of RSD must be remanded in order for the Veteran to be afforded a VA medical examination.

With respect to the Veteran's claim for service connection of a pelvic deficiency, the Veteran did receive a VA medical examination of his hips in April 2011, where the examiner opined the Veteran's hip degenerative joint disease was less likely than not aggravated by service connected disabilities.  However, the examiner acknowledged he had not reviewed the Veteran's service treatment records, nor did he opine as to whether the claimed disability was caused by an in-service injury or an already service connected disability.  Consideration of the complete medical context, and these theories of entitlement will need to be addressed by an examiner prior to the Board entering its final decision.  

Finally, the remand will provide an opportunity for the examiner to address/clarify any interplay between the Veteran's pelvic disorder, his RSD, and his service connected lumbosacral spine disabilities, (lumbar spondylosis and right side sciatica).   

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records which are not currently associated with the claims file.  

2. Schedule the Veteran for a VA medical examination of his pelvis and his RSD with an appropriately qualified medical professional.  In scheduling this examination, the examiner should be provided with complete access to the Veteran's electronic claims file, which should be reviewed in its entirety prior to the examiner offering any opinion.

The examiner is asked to perform any indicated tests in order to determine the nature, extent, and causation of the Veteran's RSD and any hip/pelvic disorder.  If there is a distinct hip disability and a distinct pelvic disability, those should be identified.    

The examiner is also asked to discuss the relation, if any, between the Veteran's RSD, hip/pelvic disorder, and spinal disorders.

Finally, the examiner is asked to answer the following questions:

A) Is it at least as likely as not that the Veteran's right hip/pelvic disorder is causally or etiologically related to his active military service, to include the right leg injury that the Veteran experienced in service?

B) Is it at least as likely as not that the Veteran's RSD is causally or etiologically related to his active military service, to include the right leg injury the Veteran experienced in service?

C) Is it at least as likely as not that the Veteran's service connected lumbosacral spondylosis and/or sciatica caused his right hip/pelvic disorder?

D) Is it at least as likely as not that the Veteran's service connected lumbosacral spondylosis and/or sciatica aggravated the Veteran's right hip/pelvic disorder?

In answering this question, the examiner is reminded that the term "aggravate" has been defined as a permanent worsening of the disorder beyond its natural progression.

E) Is it at least as likely as not that the Veteran's service connected lumbosacral spondylosis and/or sciatica caused his RSD?

F) Is it at least as likely as not that the Veteran's service connected lumbosacral spondylosis and/or sciatica aggravated his RSD?

The examiner is asked to support each conclusion or opinion with clear rationale supported by specific reference to the evidence or medical knowledge relied upon in forming such a conclusion or opinion. 

3. After completing the above development, reconsider the Veteran's claims for service connection.  If the claims remain denied, the Veteran should be provided with a supplemental statement of the case and an appropriate amount of time for response before the case is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


